Citation Nr: 1008072	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-16 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a initial rating, in excess of 30 percent, 
for schizophrenia.  

2.  Entitlement to service connection for a 
respiratory/pulmonary disorder, (claimed as silicosis and 
asbestosis).   


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from November 1968 to 
November 1974.  

This appeal arises from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After reviewing the claims folder, the Board of Veterans' 
Appeals (Board) has concluded the Veteran's claims require 
additional development.  

At his June 2007 VA psychiatric examination, the Veteran was 
advised to follow-up with the West Campus of the Montgomery 
Mental Health Clinic, which he indicated he would.  The 
records of any such follow-up have not been associated with 
the claims file.  

In addition, the Veteran told the VA physician in June 2007 
he applied for Social Security Disability Benefits and was 
awarded disability benefits in 2005.  His records from the 
Social Security Administration may include a psychiatric 
evaluation addressing the severity of his schizophrenia and 
its affects on his ability to work, as well as a history of 
his impairment from it.  As such, the records upon which this 
award of benefits was based should be sought.  

Thereafter the Veteran should be examined to ensure an 
evaluation is based on the most complete record as can be 
constructed.  

With respect to a respiratory disorder, private records 
reflect diagnoses of silicosis, (apparently based on exposure 
to silica in a post-service employment setting), as well as 
asbestosis.  The places at which it was considered the 
Veteran to have been exposed to asbestos were not specified.  
The Veteran contends his exposures occurred during service, 
where his military occupational specialty was metal body 
repairman, with a related civilian occupation identified as a 
auto body repairman.  The Veteran should be examined for VA 
purposes to ascertain whether any current respiratory 
disorder was incurred in service.   

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who have treated 
him since June 2007 for schizophrenia and 
all who have treated him since service 
separation for either asbestosis or 
silicosis or any other 
respiratory/pulmonary disorder.  With any 
necessary authorization from the Veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran.  

2.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  The Veteran should be afforded a VA 
respiratory examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner is asked to 
diagnose any current 
respiratory/pulmonary disorders, and note 
any reported exposure to asbestos and/or 
silica both in service, and post service.  
(The Veteran was a metal body repairman 
in service, and apparently worked post-
service as a brick mason, cement finisher 
and bricklayer.)  As to any diagnosed 
respiratory/pulmonary disorder, the 
examiner is asked to opine whether it was 
at least as likely as not (50 percent 
probability) incurred in service, 
including as from any exposure to 
asbestos or silica as may have occurred 
therein.  A rationale should be provided 
for the opinions expressed, and if it is 
not possible to provide the requested 
opinion, the reason that is so should be 
explained.  

4.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his service connected 
schizophrenia.  The claims folder should 
be made available to the examiner for 
review before the examination.  

5.  If the benefits sought on appeal 
remain denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


